IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10139
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RONALD CORNETT,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:98-CR-151-6-X
                      --------------------
                        October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ronald Cornett appeals the district court’s enhancement of

his base offense level pursuant to U.S.S.G. § 2S1.3(b)(1).

Concluding that Cornett waived his right to appeal, we dismiss

the appeal as frivolous.    Cornett’s first contention that a

waiver-of-appeal provision is not valid where the sentence is

unknown is foreclosed by our decision in United States v.

Melancon, 972 F.2d 566, 567 (5th Cir. 1992), in which we held

that a defendant may waive his right to appeal, and that



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 00-10139
                                   -2-

uncertainty of a sentence does not render such a waiver

uninformed.

     We also conclude that the district court’s failure to

admonish Cornett specifically about the waiver does not render

the waiver unknowing or involuntary.     The waiver was recited

orally at the plea hearing, and Cornett confirmed to the court

that the plea agreement as summarized was the agreement as he

understood it.      See United States v. Portillo, 18 F.3d 290, 292

(5th Cir. 1994).     We decline Cornett’s invitation to reconsider

our holdings in either Melancon or Portillo as one panel may not

overrule the prior decision of another panel.      See Barber v.

Johnson, 145 F.3d 234, 237 (5th Cir.), cert. denied, 525 U.S.
1005 (1998).    We further note that Cornett has pointed to no

evidence suggesting that his waiver was not, in fact, knowing or

voluntary.    Accordingly, we DISMISS the appeal as frivolous.     See

5TH CIR. R. 42.2.

     DISMISSED AS FRIVOLOUS.